 Case 2:19-cv-08612-PSG-JC Document 190-5 Filed 02/11/21 Page 1 of 3 Page ID #:3915



1    Ryan H. Weinstein (Bar No. 240405)                    Benjamin J. Razi (admitted pro hac vice)
2    rweinstein@cov.com                                    brazi@cov.com
     COVINGTON & BURLING LLP                               Andrew Soukup (admitted pro hac vice)
3    1999 Avenue of the Stars, Suite 3500                  asoukup@cov.com
4    Los Angeles, California 90067-4643                    COVINGTON & BURLING LLP
     Telephone: + 1 (424) 332-4800                         One CityCenter, 850 Tenth Street, NW
5    Facsimile: + 1 (424) 332-4749                         Washington, DC 20001-4956
6                                                          Telephone: + 1 (202) 662-6000
     Attorneys for Plaintiff / Counter-Defendant
7    RELMAN COLFAX PLLC
8
9                              UNITED STATES DISTRICT COURT

10                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

11                                       WESTERN DIVISION

12
     RELMAN COLFAX PLLC,                                     Case No. 2:19-cv-08612-PSG-JC
13
14         Plaintiff,
                                                             [PROPOSED] ORDER GRANTING
15         v.                                                RELMAN COLFAX PLLC’S
16                                                           MOTION FOR SANCTIONS AND
     FAIR HOUSING COUNCIL OF SAN                             ENTRY OF DEFAULT JUDGMENT
17   FERNANDO VALLEY AND MEI LING,                           AGAINST MEI LING
18
          Defendants.
19   MEI LING,
20
           Counter-Claimant,
21
22         v.
23   RELMAN COLFAX PLLC,
24
           Counter-Defendant.
25
26
27
28

       [PROPOSED] ORDER GRANTING RELMAN COLFAX PLLC’S MOTION FOR SANCTIONS AND ENTRY OF DEFAULT JUDGMENT
                                                AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 190-5 Filed 02/11/21 Page 2 of 3 Page ID #:3916



1                                         [PROPOSED] ORDER
2          Plaintiff and Counter-Defendant Relman Colfax PLLC’s Motion for Sanctions and
3    Entry of Default Judgment Against Mei Ling in this matter came for hearing before this
4    Court on March 15, 2021.
5          Having considered the moving and opposition papers, accompanying memoranda,
6    arguments, and all other matters presented to this Court, the Court finds that Ms. Ling has
7    failed to cooperate in discovery and disobeyed a court order, that she did so willfully and
8    in bad faith, and that the sanctions of a default judgment and attorney’s fees are therefore
9    warranted pursuant to Fed. R. Civ. P. 37(b) and Fed. R. Civ. P. 37(d).
10         IT IS HEREBY ORDERED that:
11         1.      Relman Colfax PLLC’s Motion is GRANTED.
12         2.      It is DECLARED and ADJUDGED that:
13                 a. The Relman Firm is entitled to its reasonable attorney’s fees caused by
14                     Ms. Ling’s failure to cooperate in discovery and her defiance of a court
15                     order. Ms. Ling is ordered to pay the Relman Firm $100,061 out of any
16                     recovery she receives in in United States ex rel. Mei Ling v. City of Los
17                     Angeles, No. 2:11-cv-00974 (C.D. Cal.).
18                 b. Except as set forth immediately below, Relman Colfax PLLC is entitled
19                     to one-third of any monetary award that Mei Ling receives in connection
20                     with the lawsuit pending in United States ex rel. Mei Ling v. City of Los
21                     Angeles, No. 2:11-cv-00974 (C.D. Cal.), or Relman Colfax PLLC’s
22                     actual fees and costs as calculated in the manner set forth in Section 1.C
23                     of the retainer agreement, whichever is greater; and
24                 c. If Mei Ling authorizes Relman Colfax PLLC to file a motion with the
25                     Court seeking an award of attorneys’ fees and costs, and if the amount
26                     awarded by the Court is less than one-third of any monetary award that
27                     Mei Ling receives in connection with the lawsuit pending in United
28                     States ex rel. Mei Ling v. City of Los Angeles, No. 2:11-cv-00974 (C.D.
                                                        1
         [PROPOSED] ORDER GRANTING RELMAN COLFAX PLLC’S MOTION FOR SANCTIONS AND ENTRY OF DEFAULT JUDGMENT
                                                  AGAINST MEI LING
 Case 2:19-cv-08612-PSG-JC Document 190-5 Filed 02/11/21 Page 3 of 3 Page ID #:3917



1                     Cal.), then Ms. Ling shall be responsible for paying Relman Colfax
2                     PLLC the difference between the court-awarded fees and one-third of any
3                     monetary award to Mei Ling.
4          3.     The Clerk is directed to ENTER JUDGMENT in favor of Relman Colfax
5    PLLC and against Mei Ling on all claims asserted against Mei Ling in the Complaint.
6          4.     The Clerk is directed to ENTER JUDGMENT in favor of Relman Colfax
7    PLLC and against Mei Ling on Count I (Declaratory Relief) of Mei Ling’s
8    Counterclaims. Mei Ling shall take nothing by her Counterclaims against Relman Colfax
9    PLLC.
10
11   DATED: _______________

12
13
14
15                                             HONORABLE PHILIP GUTIERREZ
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       2
        [PROPOSED] ORDER GRANTING RELMAN COLFAX PLLC’S MOTION FOR SANCTIONS AND ENTRY OF DEFAULT JUDGMENT
                                                 AGAINST MEI LING
